MURNAGHAN, Circuit Judge,
dissenting.
The majority’s conclusion that the holdings in Garris v. Hanover Insurance Company, 630 F.2d 1001 (4th Cir.1980) and G-H Insurance Agency, Inc. v. Continental Insurance Co., 278 S.C. 241, 294 S.E.2d 336 (1982) bar appellant’s action against Lumbermen’s Mutual Insurance Company (“Lumbermen’s”) and American Motorists Insurance Company (“Motorists”), considered strictly on their own, is one with which I do not quarrel. The majority’s dismissal of appellant’s claim against American Manufacturers Mutual Insurance Company (“American Manufacturers”), however, is premised on an unreasonably restrictive construction of the applicable South Carolina statutes, and, therefore, I respectfully dissent.
The majority has recognized that the three companies involved in the present action essentially operated as one company. In addition to communicating with Morgan as a group, using common Kemper stationery and forms, the three entities operated pursuant to an inter-company reinsurance agreement. The business written on behalf of any one of the companies was pooled, premiums combined, and losses and expenses prorated. Thus, the high loss ratios occasioned by Morgan pinched more than Motorists and Lumbermen’s. The losses proportionately affected American Manufacturers even though in the most formal and technical sense2 Morgan placed no insurance with it directly.
Moreover, for purposes of summary judgment, when inferences must be drawn *149against the party seeking judgment, see Phoenix Savings and Loan, Inc. v. Aetna Casualty and Surety Co., 381 F.2d 245, 249 (4th Cir.1967), it must be assumed, contrary to the district court’s reasoning, that American Manufacturers cancelled its agency agreement because of the insurance written for the pool (insurance which led to losses for all three companies, American Manufacturers specifically included) and because it wanted to avoid having in its portfolio an enhanced volume of high risk insurance following Morgan’s cancellation by Lumbermen’s and Motorists.
Section 38-37-940 of the South Carolina Code provides in pertinent part:
No insurer of automobile insurance shall directly or indirectly by offer or promise of reward or imposition or threat of penalty or through any artifice or device whatsoever, confer any benefit upon any agent or impose any detriment upon any such agent for the purpose of avoiding any class or type of automobile insurance risk which the insurer deems it necessary to reinsure in the Facility; nor shall any such offer or promise of reward or imposition or threat of penalty in connection with any other line or type of insurance be so tied to automobile insurance as to have a tendency to induce the agent to avoid any such class or type of automobile insurance risk; nor shall any insurer of automobile insurance provide to agents, directly or indirectly, orally or in writing, any listing of classes or types of automobile insurance risks which it deems necessary to reinsure in the Facility. Any act in violation of this section shall constitute an act of unlawful discrimination and unfair competition which, if willful, shall result in the suspension or revocation of the insurer’s certificate of authority for not less than six months. Any agreement made in violation of this section shall be void.
(2) No insurer of automobile insurance shall cancel its representation by an agent primarily because of the volume of automobile insurance placed with it by the agent on account of the statutory mandate of coverage nor because of the amount of the agent’s automobile insurance business which the insurer has deemed it necessary to reinsure in the Facility. (Emphasis added).
We are all in apparent agreement with Morgan’s characterization of his relationship with the three companies. The majority, however, concludes that Morgan has no cause of action against American Manufacturers because the statute does not protect an agent unless insurance was directly placed with the insurer. According to the majority’s opinion Morgan derives no rights from the prefatory section of the statute, which broadly prohibits insurers from penalizing agents through “any artifice or device,” because the case law makes clear that “an action for wrongful termination of an agency agreement is found solely under 38-37-940(2), not the preface.” (at 147). The case law, however, is not so obvious. Neither the South Carolina Supreme Court nor, as far as I have been able to determine, any other South Carolina court has addressed the issue of whether an agent whose contract with one insurer has been terminated at the behest of intimately interrelated companies,3 can bring a cause of action for a wrongful termination even though no insurance formally was placed with the terminating company.4 Thus, the issue is one of first impression, and the existing case law indicates that, on *150the facts of the present appeal, the South Carolina Supreme Court would hold that a cause of action does exist.
Independent of the statute, there is no question Morgan had a right, at common law, to sue American Manufacturers for breach of the agency agreement. As explained in G-H Insurance Agency, Inc. v. Travelers Insurance Companies, 270 S.C. 147, 241 S.E.2d 534, 536 (1978):
The question here is not whether the statute creates a private cause of action for its violation. This action is one for the alleged wrongful and unlawful cancellation of the agency contract, a right existing in G-H, the plaintiff, irrespective of the statute. The statute in question becomes relevant only in determining whether the cancellation was wrongful.
There can be no doubt that the cancellation of the agency contract was wrongful if the statutory prohibition against its termination was enacted for the benefit of the agent.
Although later cases refer to the agent’s suit as an “implied cause of action” under § 38-37-940(2), the court in Dixon v. Nationwide Mutual Insurance Co., 281 S.C. 452, 316 S.E.2d 376, 377 (1984) noted that G-H Insurance Agency, Inc. v. Travelers Insurance Companies has not been modified by any later decision of the court.
Reading the statute as a whole I conclude that the act makes it unlawful, authorizing a wrongful termination action, for an insurer directly or indirectly to penalize an agent because of the volume of insurance placed either with it or with sister companies so closely related that they, for present purposes, constitute a single entity. The prefatory language of the statute reveals a determination by the South Carolina legislature to sweep as widely as possible. The statute refers to insurers who penalize an agent “directly or indirectly.” by means of “any artifice or device whatsoever,” for selling insurance to high risk drivers. Given the breadth of that language, no rational legislative purpose is served by holding, as the majority does, that the private action recognized by the South Carolina Supreme Court in G-H Insurance Agency, Inc. v. Travelers Insurance Companies cannot be maintained against American Manufacturer’s because Morgan speaking solely technically and unrealistically5 placed no automobile insurance directly with it. What is “legalistic” need not be “legal”.
The majority’s only real explanation for rejecting a broader reading of the statute is that the “directly or indirectly” language is incorporated in a section of the statute which contains its own administrative penalty. That argument, I submit, does not withstand analysis. Section 38-37-940(2) is triggered when insurance is placed with an insurer, but there is no reference to insurance being placed “directly” or “indirectly” with the insurer. The majority’s statutory construction assumes, without even analyzing the question, that a wrongful termination occurs only when insurance is directly placed with the insurer; however, no such limitation is required by the language of the statute. To the contrary, the legislature, by referring to “direct or indirect” in the preface, has signalled its intent that the statute be given a broad reading. The modifying phrase need not subsequently be repeated. Thus, I conclude that, in the factual context, the legislature intended to protect agents such as Morgan.
That then leads to a subsidiary question as to the significance of paragraph 14 of the April 8, 1974 Preferred Agency Agreement. It was on a standard form promulgated by the Kemper Group, and therefore to be construed in Morgan’s favor and strictly against the insurers. Williams v. Teran, Inc., 266 S.C. 55, 221 S.E.2d 526, 529 (1976); Whitington v. Ranger Insurance Co., 261 S.C. 582, 201 S.E.2d 620 (1973). That paragraph, while asserting on the one hand that the agreement with one *151of the companies was separate and independent of the others immediately negated that self-serving observation when it made a default in one agreement a default in all agreements. In May 1981 American Manufacturers became a party to that agreement. Its breach, when it wrongfully can-celled Morgan’s agency, constituted in September 1981 a default by Lumbermen’s and Motorists as well. The default was brought about by reason of 1981 contract language adding American Manufacturers as a party, not by the language of the 1974 agreement, standing alone, which predated the enactment of § 38-37-940(2). A default by American Manufacturers could not be a default prior to May 21, 1981, for the contract concerned actions of American Manufacturers only from and after that date. Hence Garris and G-H Insurance Agency, Inc. v. Continental Insurance Co. do not apply, for there is no retroactive application of § 38-37-940(2).
So viewed, the cause of action brought by Morgan furthers the statutory purpose behind 38-37-940(2), which, as held in G-H Insurance Agency, Inc. v. Travelers Insurance Companies was enacted for the benefit of the agent. I would, accordingly, hold that Morgan has a cause of action initially against American Manufacturers and secondarily against Lumbermen’s and Motorists for wrongfully cancelling each company’s agency agreement “primarily because of the volume of automobile insurance placed with it.” Default by one was the default of all.

. Formal and technical in that there was no substance to the differentiation between the three companies.


. As the majority has pointed out, the three companies “are in some respects treated as one." In particular, "The combined premiums for the three companies were distributed among them, with losses and expenses prorated over the three companies.” at 146.


. The formality is transparently paper thin. The agent marked on a form in common usage by all three insurers an X against the name of one of the three companies. But which was marked made absolutely no difference. The exact same proration of premiums, losses and expenses ensued whether the X marked the spot of American Manufacturers, Lumbermen’s or Motorists.


. What is real for the insurance companies is the premium flow, and American Manufacturers fully participated in the premiums on all policies placed by Morgan with the Kemper Insurance Group.